                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

PAMELA ILLINIK, on behalf of herself and            :       Case No. 3:19-cv-93
all others similarly situated,                      :
                                                    :
               Plaintiff,                           :       Judge Thomas M. Rose
                                                    :
v.                                                  :
                                                    :
SELECTIVE NURSING, LLC                              :
                                                    :
               Defendant.                           :


                                            ORDER


       This case is before the Court on the Motion for Extension of Time to Respond to Plaintiff’s

Motion for Conditional Certification and Order to Produce Declarants for Deposition (Doc. 16)

(the “Motion”) filed by Defendant Selective Nursing, LLC (“Defendant”). The Motion states that

“Plaintiff’s counsel indicated that they intend to oppose” the Motion. (Doc. 16 at PAGEID # 82.)

It also acknowledges that Defendant has an August 26, 2019 deadline to respond to “Plaintiff’s

Motion for Conditional Certification, Expedited Opt-in Discovery, and Court-Supervised Notice

to Potential Opt-in Plaintiffs” (Doc. 14). (Doc. 16 at PAGEID # 80.)

       Defendant cites to Federal Rules of Civil Procedure 26 and 37 in support of its request for

an “Order compelling Plaintiff Pamela Illinik and Opt-In Plaintiff Jennifer Dawson to appear for

depositions, to be limited to the issues surrounding Plaintiff’s Conditional Certification Motion,

and to be conducted prior to Defendant’s deadline to respond to the Certification Motion.” (Doc.

16 at PAGEID # 80.) The Motion asserts that “[n]otwithstanding Defendant’s right to depose the

two individuals who have submitted evidence [with Plaintiff’s motion], Plaintiff’s counsel has

declined requests to conduct those depositions.” (Id. at PAGEID # 82.) However, the Motion
fails to provide any further information about the “requests” to conduct those depositions

(including, for example, whether they were made orally or pursuant to a formal written notice) or

attach to the Motion any documentation of such requests and documentation of responses to such

requests.

       In light of the above, the Court ORDERS that (a) Defendant’s request in the Motion (Doc.

16) for an order compelling Plaintiff Pamela Illinik and Opt-In Plaintiff Jennifer Dawson to appear

for depositions is denied without prejudice to re-file a motion seeking such relief and without

prejudice to any party’s ability to conduct discovery permitted under the Federal Rules of Civil

Procedure; (b) briefing on “Plaintiff’s Motion for Conditional Certification, Expedited Opt-in

Discovery, and Court-Supervised Notice to Potential Opt-in Plaintiffs” (Doc. 14), and the

deadlines for such briefing, is stayed pending the resolution of the Motion for Extension of Time

to Respond and further order of this Court; (c) Plaintiff must file a response to the Motion (Doc.

16) on or before August 28, 2019; and (d) Defendant must file a reply in support of the Motion

(Doc. 16) on or before September 2, 2019.

       DONE and ORDERED in Dayton, Ohio, this Thursday, August 22, 2019.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                2
